Citation Nr: 1033504	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-41 143	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1999 Board of Veterans' Appeal (Board) decision that denied 
entitlement to an effective date earlier than May 12, 1993, for a 
10 percent rating for the Veteran's left knee disorder.  

2.  Whether there was CUE in a June 1999 Board decision that 
denied a rating in excess of 10 percent for the Veteran's left 
knee disorder.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from 
January 1980 to August 1981.

This matter is before the Board from the Veteran's June 2009 
motion that a June 1999 Board decision that denied entitlement to 
an effective date earlier than May 12, 1993, for a 10 percent 
rating for the Veteran's left knee disorder contained CUE.  This 
motion has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In June 1999, the Board issued a decision that, among other 
things, denied entitlement to an effective date earlier than 
May 12, 1993, for a 10 percent rating for the Veteran's left knee 
disorder.  

2.  As to the motion as to CUE in a June 1999 Board decision, 
which, among other things, denied entitlement to an effective 
date earlier than May 12, 1993, for a 10 percent rating for the 
Veteran's left knee disorder, the moving party has failed to 
clearly and specifically set forth any alleged errors of fact or 
law in the June 1999 Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Instead, they 
have just alleged that the Board erred in June 1999 when it 
weighed the evidence and when it failed to obtain missing VA 
treatment records.

3.  As to the motion as to CUE in a June 1999 Board decision, 
which, among other things, denied a rating in excess of 10 
percent for the Veteran's left knee disorder, the moving party 
has failed to clearly and specifically set forth any alleged 
errors of fact or law in the June 1999 Board decision, the legal 
or factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Instead, they have just alleged that the Board erred in June 1999 
when it weighed the evidence and when it failed to obtain missing 
VA treatment records.


CONCLUSIONS OF LAW

1.  Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been met, 
the motion as to CUE in a June 1999 Board decision, which, among 
other things, denied entitlement to an effective date earlier 
than May 12, 1993, for a 10 percent rating for the Veteran's left 
knee disorder must be dismissed without prejudice to refile.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2009).

2.  Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been met, 
the motion as to CUE in a June 1999 Board decision, which, among 
other things, denied a rating in excess of 10 percent for the 
Veteran's left knee disorder must be dismissed without prejudice 
to refile.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Board notes at the outset that the United States Court of 
Appeals for Veterans Claims (Court) has held that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims of 
CUE in prior Board decisions.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion 
of the VCAA is unnecessary.  

Nonetheless, the Board finds that even though the VCAA does not 
apply to motions for CUE in prior Board decisions, that the 
moving part is not prejudiced by the Board adjudication of this 
motion because in October 2009 the Board contacted the Veteran 
and his representative and provided notice of the need to submit 
evidence or argument on this issue and they were given an 
adequate opportunity to actually submit such evidence and 
argument.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); also 
see Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Claim

The Veteran has alleged CUE in June 1999 Board decision that, 
among other things, denied entitlement to an effective date 
earlier than May 12, 1993, for a 10 percent rating for the 
Veteran's left knee disorder and denied a rating in excess of 10 
percent for the Veteran's left knee disorder.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Rules of Practice of the Board, 
at 38 C.F.R. Part 20 (2009).  Rule 1403 of the Rules of Practice, 
found at 38 C.F.R. § 20.1403, relates to what constitutes CUE.

Clear and unmistakable error is a very 
specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when 
called to the attention of later reviewers 
compels the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different but 
for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied . . . 
Review for clear and unmistakable error in 
a prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403.   

To warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that are 
not CUE -- (1) Changed diagnosis-A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board decision; 
(2) Duty to assist-The Secretary's failure to fulfill the 
duty to assist; (3) Evaluation of evidence-A disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  (Emphasis added).

Moreover, CUE does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a Board decision based on CUE must be in 
writing and must be signed by the moving party or that party's 
representative.  The motion must include the name of the veteran, 
the name of the moving party if other than the veteran, the 
applicable Department of Veterans Affairs file number, and the 
date of the Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, the 
motion must identify the specific issue, or issues, to which the 
motion pertains.  Motions, which fail to comply with the 
requirements set forth in this paragraph, shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such allegations, 
and an explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific allegations of 
failure to follow regulations, failure to give due process, 
failure to apply the benefit-of-the-doubt or any other general, 
non-specific allegations of error are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b).

With the above laws and regulations in mind, the Board notes that 
a June 1999 Board decision denied a claim of service connection 
for cardiomyopathy, denied a claim for a rating in excess of 10 
percent for a left knee disorder, and denied a claim for an 
effective date earlier than May 12, 1993, for a 10 percent rating 
for the Veteran's left knee disorder.  

In the moving party's June 2009 motion, he alleges CUE in the 
June 1999 Board decision.  Specifically, the Veteran alleged as 
follows:

This [is] a motion to revise a 1999 BVA 
decision on the bases of cue.  The clear 
and undisputed medical evidence 
demonstrates that the veteran suffered an 
injury to his left knee which undebatably 
required assignment of a higher disability 
rating than 0%.  The claimant['s] injury 
had its onset on active [duty] during basic 
training.  The claimant was diagnosed with 
arthritis.  The VAMC Detroit continued to 
deny the claimant's claim for arthritis of 
his left knee.  The records clearly support 
the issue that is being sought.

The claimant continues to have pain in his 
left knee. The regional office erred by 
continuing to rule out arthritis . . . On a 
. . . 1997 . . . MRI, findings suggested 
that an old previous injury involved the . 
. . ligaments . . .  The exam also found 
that degenerative . . . change[], . . . a 
tear[, and] . . . effusion . . .

. . . In the Veterans Benefits Manual 
chapter 5, read together, DC 4003 and 
section 4.59 thus state that painful motion 
of a major joint or groups caused by 
degenerative arthritis is established by x-
ray, is deemed to be limited to a minimum 
10-percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991) (sic).  

The medical records supports (sic) the 
claimants' (sic) issue of his knee 
condition which had its onset in basic 
training . . .  The regional office had in 
their possession these medical documents to 
adjudicate this issue that was being sought 
in this 1999 case, but the RO decided not 
to review the evidence to support this 
claim . . . The regional office received 
these exhibits in June 1991.  The 
claimant's radiology reports . . . will 
also support his claim under CUE . . . 

In its November 2009 Brief the Veteran's representative, after 
incorrectly identifying the issues decided by the Board in its 
June 1999 decision (i.e., while the Brief claims CUE in the June 
1999 Board decision because it failed to both grant an earlier 
effective date for the grant of service connection for a left 
knee disorder and a higher rating for that left knee disorder, 
the June 1999 Board decision did not address the issue of whether 
the Veteran was entitled to an earlier effective date for the 
grant of service connection for a left knee disorder) thereafter 
argued, in substance, that treatment records found at the Jackson 
VA Medical Center, which records he testified about and which VA 
failed to obtain, would have shown that the claimant met the 
criteria for at least a compensable rating for his left knee 
disorder prior to May 12, 1993.

As noted above, the June 1999 Board decision denied a claim of 
service connection for cardiomyopathy, denied a claim for a 
rating in excess of 10 percent for a left knee disorder, and 
denied a claim for an effective date earlier than May 12, 1993, 
for a 10 percent rating for the Veteran's left knee disorder.  
Moreover, the Board finds that the Veteran's and his 
representative's CUE pleadings are less than clear as to which 
issue they believe the Board committed CUE at the time of the 
June 1999 decision.  Nonetheless, given the fact that the record 
on appeal showed that the Veteran had a 10 percent rating for his 
left knee disorder as of May 12, 1993, and the pleadings appear 
to claim that the Board should have granted him both an earlier 
effective date for this 10 percent rating and a rating in excess 
of 10 percent for his left knee disorder, the Board finds that a 
fair reading of the June and November 2009 pleadings shows that 
they are attempting to claim CUE as to the denial of his claim 
for an effective date earlier than May 12, 1993, for a 10 percent 
rating for his left knee disorder and attempting to claim CUE as 
to the denial of a rating in excess of 10 percent for the 
Veteran's left knee disorder.  Having decided which issues the 
Veteran is claiming that the Board committed CUE, the Board will 
next consider if those pleadings have met the specificity 
requirement of 38 C.F.R. § 20.1404(b).

In this regard, the Board has considered the moving party's 
arguments but finds that the moving party has failed to cite to 
specific errors of fact or law in the June 1999 Board decision.  
Rather, the moving party has merely argued that the Board 
committed error when weighing the evidence in June 1999 or when 
it failed to obtain some of the claimant's treatment records from 
the Jackson VAMC.  As noted above, under 38 C.F.R. § 20.1404(d) a 
disagreement as to how the facts were weighed or with VA's 
failure to fulfill the duty to assist can never constitute CUE.  

As an aside, as to the earlier effective date claim, the Board 
also notes that at the time the June 1999 Board decision denied 
the claim for an earlier effective date for a 10 percent rating 
for a left knee disorder the evidence of record did not include 
any communication from the Veteran or medical record that could 
act as a formal or informal claim for an increased rating for his 
left knee disorder, following the final March 1990 rating 
decision that confirmed and continued a non compensable rating 
for his left knee disorder, prior to the RO receiving a written 
statement from the Veteran on May 12, 1993.  See 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(p), 3.157, 
3.400(o)(2) (1998); see also Brannon v. West, 12 Vet. App. 32, 
34-5 (1998); Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  In this regard, the Board notes 
that then as now treatment records showing the claimant's 
complaints, diagnoses, or treatment for a left knee disorder 
without any language that indicates intent to file a claim for an 
increased rating cannot act as a claim for an increased rating.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (holding that the mere presence of 
medical evidence does not establish intent on the part of the 
veteran to seek service connection for a disability).  Moreover, 
the record on appeal did not show that the claimant met the 
factual criteria for a compensable rating for his left knee 
disorder prior to May 12, 1993.  See 38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code 5256-5263 (1998); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).  Therefore, the 
earlier finding by the Board was a tenable one and cannot be said 
to constitute an error about which reasonable minds could not 
differ.

Similarly, as to the rating question, at the time of the June 
1999 Board decision it does not appear that the evidence of 
record included any competent and credible medical evidence that 
would have warranted a higher, 20 percent, rating under any 
potentially applicable rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 4003, 5010, and 5256 to 5263 (1999).  
Specifically, as noted by the Board in June 1999, Diagnostic 
Codes 5256, 5257, 5258, and 5262 were not applicable to the claim 
because the medical evidence of record did not document he had 
the requisite impairment (i.e., they were negative for competent 
and credible evidence of ankylosis, subluxation, and/or 
impairment of the tibia and fibula).  Likewise, as noted by the 
Board in June 1999, the Veteran did not even meet the criteria 
for a compensable rating under Diagnostic Codes 5260 and/or 5261 
because range of motion studies found in the record at that time, 
even taking into account his complaints of pain as per the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. § 4.40, 4.45, 4.49 (1999), did not meet the criteria for a 
compensable rating under these rating criteria.  Therefore, the 
Board concluded the Veteran's pain, when combined with his non 
compensable levels of limitation of motion seen in the record, 
did not meet the criteria for more than a 10 percent rating 
assigned by the RO under Diagnostic Code 5010.  Therefore, the 
earlier finding by the Board was a tenable one and cannot be said 
to constitute an error about which reasonable minds could not 
differ.

In short, the moving party has failed to clearly and specifically 
set forth error of fact or law in the June 1999 Board decision, 
and why the result would have been manifestly different but for 
the alleged error.  Instead, they have just alleged that the 
Board erred in June 1999 when it weighed the evidence and when it 
failed to obtain missing VA treatment records.  The Board must 
emphasize that, in a CUE motion, it is incumbent upon the moving 
party to set forth clearly and specifically the alleged CUE, and 
non-specific allegations of a failure to follow regulations or 
failure to give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  See 38 C.F.R. § 20.1403.  Accordingly, in view of 
the fact that the moving party has failed to comply with 38 
C.F.R. § 20.1404(b) in his attempt to challenge the June 1999 
Board decision on the basis of CUE, the Board must dismiss the 
motions to revise.  This is done without prejudice to refile. 


ORDER

The motion to revise or reverse a June 1999 decision of the Board 
that, among other things, denied entitlement to an effective date 
earlier than May 12, 1993, for a 10 percent rating for the 
Veteran's left knee disorder, is dismissed without prejudice to 
refile.

The motion to revise or reverse a June 1999 decision of the Board 
that, among other things, denied a rating in excess of 10 percent 
for the Veteran's left knee disorder, is dismissed without 
prejudice to refile.



                       
____________________________________________
	K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



